Per Cur.

We are bound to take notice who are the real parties litigating. We are not constrained by the formal parts of the proceeding. Courts sit to do substantial justice, and though we are fully disposed to bring on causes as early as it may be done, yet this must necessarily be in those cases where the parties are prepared, or have been guilty of manifest negligence. No delay appears to be affected on the part of the defendant under the particular circumstances of this case, and Snodgrass’s having come to the knowledge of this witness so lately, the cause must go off on his paying the costs of the term.
It was then urged that Snodgrass should be substituted a co-defendant, but the plaintiff’s counsel objected thereto, saying he had slipped his time and insisted that the point *21should be argued. They came however into the measure by consent during the court, and he was substituted accordingly.
Cited in 14 Pa., 542, in support of the proposition that the court is hound to notice the real parties litigating.
Messrs. Bradford, Kittera and Montgomery, pro quer.
Messrs. Hartley, Smith and Hopkins, pro def.